                                                 UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF WISCONSIN
                         _________________________________________________________________________

                         UNITED STATES OF AMERICA,


                         v.                                                  Case No. 20-CR-196-2

                         STEPHEN SMITH,

                         _________________________________________________________________________

                                          DEFENDANT’S SENTENCING MEMORANDUM
                         _________________________________________________________________________


                                Amidst a tsunami of fear and uncertainty cast upon the local and global

                         population by a once-in-a-lifetime pandemic, Stephen Smith reached out and

                         grabbed a lifeline dangled by his older brother Thomas. Such was the

                         “unprecedented crisis” —as the Government aptly describes it—that Smith

                         betrayed a law-abiding lifetime of positive contributions to his community for

                         short-term financial security in the form of fraudulently obtained Government

                         loans. He now comes before the Court for sentencing after pleading guilty for his

                         role in a scheme orchestrated and directed by his brother to obtain loans under the

                         CARES Act for which he and others did not honestly qualify. The Government is

                         seeking a sentence at the low end of the 41–51-month guideline range. Smith asserts
    HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
                         that such a sentence would be far greater than necessary to achieve the purposes of
  MILWAUKEE, WI 53202
      (414) 271-9595
                         sentencing as they relate to him individually, and that a sentence of no more than 6-

                         12 months of imprisonment is sufficient to do so under 18 U.S.C. § 3553(a).



                                                                  1
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 1 of 13 Document 139
                                                                BACKGROUND

                                  In March of 2020, Smith was working for Milwaukee Public Schools as a

                         special education substitute teacher. With the exception of a 2-year hiatus around

                         2013-14, it is a job Smith lovingly undertook for 15 years. (PSR, ¶ 120). In the weeks

                         leading up to March 13, 2020, the media was reporting more and more on a novel

                         and deadly coronavirus sickening large swaths of the population in Asia and

                         Europe and seemingly working its way here. And then, on March 13, 2020, it was

                         here, in Stephen Smith’s life, as Governor Tony Evers ordered all public and private

                         schools to close. Though the order was originally temporary, by mid-April it was

                         clear that MPS would not be returning to anything close to normal for the indefinite

                         future. What that meant to Smith was that he was without work and the full and

                         steady paycheck that came with it. Indeed, with essentially the entire U.S. economy

                         shut down, there were no prospects for alternative work on the horizon. As it was

                         for millions of Americans, it was a dark and uncertain time for Smith with fear and

                         desperation lurking around the corner. In Wisconsin, new unemployment claims

                         soared to over 100,000 by March 24, 2020 and the system simply could not keep up,

                         with over 675,00 claims remaining unpaid towards the end of May, 20201.

                                  The Federal government stepped in to try and stem the tide, passing the

    HART POWELL, SC      CARES Act with its Paycheck Protection Program loans designed to help small
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         businesses keep employees on the payroll. Smith’s brother Thomas was a small-


                         1
                          Radcliffe, JR and Caughey, Erin, A Timeline of How the COVID-19 Pandemic Has Played Out in
                         Wisconsin, Milwaukee Journal Sentinel, March 11, 2011. Accessible at: https://www.jsonline.com/in-
                         depth/news/local/milwaukee/2021/03/11/timeline-how-covid-19-has-played-out-wisconsin/4522813001/


                                                                          2
                             Case 2:20-cr-00196-BHL Filed 07/09/21 Page 2 of 13 Document 139
                         business owner and used the program, legitimately at first, for his own businesses.

                         It turned out to be easy, so easy in fact that Thomas saw an opportunity to use

                         others to obtain similar loans in exchange for a cut.

                                As a substitute teacher for a local public school, the CARES Act was of no

                         help to Smith. Smith had a defunct LLC, however, that Thomas believed Smith

                         could use to obtain a loan using fudged employment numbers. Faced with lost

                         income and uncertain prospects for returning to work at any point in the near

                         future, Smith made the first criminal choice of his life, working with Thomas to file

                         a fraudulent loan application for a $242,500 PPP loan. Smith actually had designs

                         on using the money to get his old auto transport business back up and running, but

                         the scheme unraveled far too fast for anything to happen.

                                Thomas was not confronted with the same financial stress and urgency as

                         his brother. As he candidly conceded ahead of his own sentencing, Thomas saw an

                         opportunity and acted out of greed. Thomas sought out and helped create

                         fraudulent loan applications for Samuel Davis, Jonathan Henley, Robert Hamilton,

                         and Tarone Woods. In each instance, he commanded a hefty percentage of the loan

                         proceeds for his assistance. Smith was not involved in obtaining any of those loans.

                                Thomas also asked Smith if he knew anybody with an LLC or company who

    HART POWELL, SC      would want to get a loan. Smith went to Marvin Fitzgerald, a young man Smith
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         had known since he coached and mentored him as a child. They were very close,

                         and Smith believed that Marvin was struggling financially also and that this might

                         be a way for him to get some relief. Fitzgerald, however, did not have an LLC or


                                                                    3
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 3 of 13 Document 139
                         company. His friend Deon Petty did, however, and Fitzgerald introduced Petty to

                         Smith. Smith, in turn, got Petty involved with Thomas, who created the necessary

                         (and fraudulent) loan documents for Petty’s application. Petty received a $155,000

                         loan, and he gave some of the proceeds to both Smiths and to Fitzgerald. In an

                         obviously misguided effort to “help” Fitzgerald and obtain additional funds,

                         Thomas, Smith and Fitzgerald attempted to put Fitzgerald in a position to receive

                         PPP funds through an entity called New Beginnings Family Services, LLC. That

                         application was denied, and in short order everyone’s accounts were frozen. The

                         gig was up, the indictments came, and Smith now appears before the Court having

                         accepted responsibility for his actions.

                                                          THE GUIDELINES

                                The PSR accurately calculates the guideline range at 41-51 months, based on

                         an adjusted offense level of 22 in Criminal History Category I. (PSR, ¶ 127). This

                         was the guideline range contemplated in Smith’s plea agreement.

                                                              3553(a) FACTORS

                                It is the Court’s obligation to impose a sentence “sufficient, but not greater

                         than necessary, to comply with the purposes of sentencing: to reflect the

                         seriousness of the offense, promote respect for the law, and provide just

    HART POWELL, SC      punishment; deterrence; protection of the public from the defendant; and provision
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         of needed correctional treatment. 18 U.S.C. § 3553(a).

                                The guidelines are but an advisory starting point for the Court. The Court

                         has discretion to impose an appropriate sentence for the individual defendant and


                                                                    4
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 4 of 13 Document 139
                         the surrounding circumstances, irrespective of the calculated guideline range. See

                         United States v. Musgrave, 883 F.3d 709, 715 (7th Cir. 2018) And while the Court

                         must consider the guideline range as part of its sentencing analysis, it “may not

                         perfunctorily impose a guidelines sentence or even presume that such a sentence is

                         appropriate in a given case.” United States v. Warner, 792 F.3d 847, 855 (7th Cir.

                         2015)

                                 A.    The Nature and Circumstances of the Offense

                                 As described in greater detail above, Smith’s involvement in the fraudulent

                         scheme was triggered by the financial desperation and uncertainty brought to bear

                         by an unprecedented public health crisis. It is undeniable that but for the massive

                         impact of the global COVID-19 pandemic, Stephen Smith would not have put

                         himself in the position he is in today.

                                 The Government does overstate Smith’s role, repeatedly asserting that Smith

                         was involved in the Davis and Hamilton loans. Smith denies that is true. (See

                         Revised PSR Addendum, Dkt. #136, pg. 32-38) The Government’s basis for this

                         assertion is that the co-actors said so (Id.); but the circumstances suggest that

                         Smith’s denial carries more weight. First, as to the Davis loan, while Davis and

                         Smith were college roommates, Smith had introduced Davis to Thomas long before

    HART POWELL, SC      the pandemic or the CARES Act existed. Davis told authorities that Thomas
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         approached him about obtaining a PPP loan, and Thomas prepared all of the

                         paperwork. This loan was done before any of the other loans that are the subject of

                         this indictment, including Smith’s. Davis seems to believe Smith was “involved” in


                                                                   5
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 5 of 13 Document 139
                         the loan only because Smith rode with Thomas when he met Davis to pick up the

                         $75,000.00 check that Davis had made out to Thomas’s company. There is no

                         evidence that Smith was involved in recruiting Davis for the loan, helped prepare

                         the loan application, intended to share in the proceeds of the loan, or did share in

                         the proceeds of the loan. In short, Smith was simply not involved in Davis’s loan.

                                As to the Hamilton loan, Smith’s role, such as it was, was telling Hamilton

                         that Thomas had gotten a PPP loan and that Hamilton could talk to him about the

                         process. Notably, this conversation also occurred before Smith filed his loan

                         application. Hamilton had known both of the Smith brothers for years; it did not

                         take an introduction by Smith for Hamilton to get to Thomas. Smith did not

                         suggest or otherwise indicate to Hamilton that he pursue a fraudulent loan.

                         Thomas, again, prepared all the paperwork for this loan. Hamilton’s belief in

                         Smith’s involvement seems to based on Thomas’s reported suggestion to Hamilton

                         that he pay Smith $10,000.00. According to Hamilton, this suggestion by Thomas

                         was made after Hamilton had delivered a check for $30,000 to Thomas. Smith never

                         asked for any of Hamilton’s loan proceeds and he had no idea that Thomas made

                         that request of Hamilton, or even Thomas actually did. Furthermore, Hamilton

                         himself told authorities that he had no idea that Smith was involved in the fraud

    HART POWELL, SC      until after the indictment came down. It is difficult to imagine Smith being involved
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         in Hamilton’s fraudulent loan without Hamilton having any indication that was

                         the case. In addition, Hamilton’s application was done at the same time as Smith’s.

                         Again, Smith’s involvement in the Hamilton loan might be more believable if Smith


                                                                  6
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 6 of 13 Document 139
                         himself had already secured a loan and would thus be in a position to tell Hamilton

                         how the process worked. But that is not the case; Thomas prepared the loan

                         applications for Smith and Hamilton at essentially the same time.

                                Smith was responsible for bringing Fitzgerald and Petty into the fold, but he

                         did not play that role, or any consequential role, in the Davis or Hamilton loans.

                                B.     The History and Characteristics of the Defendant

                                Smith is 42 years old and finds himself in the criminal justice system for the

                         first time in his life. He was born and raised in Milwaukee in a stable, loving

                         household. He graduated from Whitefish Bay High School in 1996, and earned a

                         bachelor’s degree in Marketing from UW-Lacrosse and a Masters in Business

                         Administration from Cardinal Stritch University.

                                He has dedicated his adult life to teaching and mentoring young kids in

                         Milwaukee, both as a long-term substitute teacher for special education students at

                         MPS, and as a youth basketball coach. He has guided numerous young men from

                         Milwaukee’s playgrounds to college, including some of the country’s most

                         prestigious universities. (See Exh. 1, Letter of Renee Johnson; Exh. 2, Letter of Julie

                         Jackson).

                                As the PSR and attached letters attest, members of his family and of the

    HART POWELL, SC      community describe him in glowing terms, and all were shocked to learn of his
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         involvement in this offense. His brother Robert described him as a “kind, smart,

                         and driven person” who “gets along with everybody and is well-respected.” (Dkt.

                         #136, ¶ 108). His lifelong friend, Antwan Harris, who is an education administrator


                                                                   7
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 7 of 13 Document 139
                         in Minnesota, described Smith as “an industrious, hard-working family man who is

                         community minded and other-centered.” (Exh. 3, Letter of Antwan Harris). His

                         wife, Maronnia, described Smith as “being a great person who is helpful and

                         loving.” (Dkt. #136, ¶ 110)

                                Unfortunately, Smith’s participation in the scheme has come at a significant

                         personal cost. He and his wife have separated as a result. Maronnia described this

                         case as having a “profound” impact on her and her family. She and Smith have

                         separated because Smith’s involvement in this offense hurt her and turned her life

                         upside down. She still believes Smith “can return to being a great asset to the

                         family and community” and “the same person he was before his involvement in

                         this offense.” She hopes that their marriage will survive but acknowledges that

                         there is uncertainty because “their life is not in their own hands anymore.” (Id.)

                                In addition, his mental health has suffered greatly as a result of this case. He

                         began getting treatment for anxiety problems in May of 2020, after he engaged in

                         the criminal behavior at issue but before the involvement of law enforcement. He

                         has engaged in counseling and continues to do so to manage the mental health

                         issues that have come to the for based on his behavior that led to this case. (Dkt.

                         #136, ¶113-14) Smith also has significant medical challenges. He is a type-2 diabetic

    HART POWELL, SC      who requires twice-daily injections. He also suffers from neuropathy in his feet and
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         takes medication for high blood pressure. He also contracted COVID-19 during the

                         pendency of the case and became very ill, taking nearly 2 months to fully recover.

                         (Dkt. #136, ¶112)


                                                                   8
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 8 of 13 Document 139
                                C.     Appropriate Sentence

                                In devising a sentence, the Court must consider the factors set forth in 18

                         U.S.C. §3553(a) and impose a sentence sufficient but not greater than necessary to

                         satisfy the purposes of sentencing delineated in § 3553(a)(2): (a) to reflect the

                         seriousness of the offense, to promote respect for the law, and to provide just

                         punishment for the offense; (b) to afford adequate deterrence to criminal conduct;

                         (c) to protect the public from further crimes of the defendant; and (d) to provide the

                         defendant with needed educational or vocational training, medical care, or other

                         correctional treatment in the most effective manner. In addition, the Court must

                         consider the need to avoid disparities in sentencing. 18 U.S.C. § 3553(a)(6).

                                       1.      Providing just punishment

                                The conduct at issue here is undoubtedly serious, as can be said for

                         essentially all criminal conduct, but it is also relatively small-scale in light of the

                         types of loss numbers that appear typical for PPP loan fraud. (See, e.g. Dkt #138,

                         pg. 12; Govt. Sent. Memo identifying sentences imposed in other cases around the

                         country). So while providing just punishment is an appropriate consideration, a

                         guidelines sentence in this case would be beyond what is necessary to satisfy this

                         sentencing purpose.

    HART POWELL, SC                    2.      Deterrence
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                                A lengthy period of imprisonment is not needed to achieve sufficient

                         deterrence in this case. Smith has paid a heavy price already. He has greatly

                         damaged his standing in the community, which is a huge part of who he is and has


                                                                    9
                          Case 2:20-cr-00196-BHL Filed 07/09/21 Page 9 of 13 Document 139
                         been for his entire adult life. He acted in a way contrary to the ideals he preaches to

                         his students and kids that he coaches. He has put his marriage in grave jeopardy,

                         and he will be under a significant restitution order that will take him years to

                         repay. See, Warner, 792 F.3d at 861 (recognizing that financial penalties may serve as

                         a deterrent).

                                         3.   Protection of the Public from Further Crimes by Smith

                                There is no need to protect the public from further crimes by Smith through

                         incarceration. At 42-years-old, Smith comes before the Court for his first contact

                         with the criminal justice system. His crime was driven by a once-in-a-lifetime

                         public health crisis that turned his world upside down and left him without work

                         and no prospects for work given the havoc wreaked by the virus. It is appropriate

                         to discount his behavior under these circumstances, particularly because he has no

                         history of greed, manipulation or malfeasance. There is simply nothing to indicate

                         that Smith presents a risk of repeat criminal behavior.

                                         4.   Providing Smith with Needed Programming and Care in Most

                                              Effective Manner

                                Smith has an advanced education and no treatment needs of any kind that

                         would most effectively be provided in an institutional setting. He is able to work,

    HART POWELL, SC      and the community and victims would be better served by Smith being allowed to
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         return to the community quickly to work and pay towards the substantial

                         restitution obligation that will be imposed upon him.

                                         5.   Need for the Sentence to Avoid Unwarranted Disparities


                                                                   10
                         Case 2:20-cr-00196-BHL Filed 07/09/21 Page 10 of 13 Document 139
                               It is clear that Thomas Smith was the driving force behind this criminal

                         scheme. Smith is nowhere near the level of culpability of his brother Thomas, the

                         undeniable leader and conductor of the scheme, who had a criminal record and

                         received a sentence of 51 months. The other co-defendants sentenced to date have

                         received:

                               •      Robert Hamilton: 6 months confinement, 2 years supervised release

                               •      Samuel Davis: 6 months confinement, 2 years supervised release

                               •      Deon Petty: 1 year and 1 day of confinement, 2 years of supervised

                                      release

                               •      Marvin Fitzgerald: 2 years probation

                               Samuel Davis is the best comparison for Smith. Thomas approached Davis

                         about applying for a PPP loan. Thomas prepared a fraudulent loan application for

                         Davis, the loan was funded, and Davis paid Thomas $75,000.00. Davis went out

                         and brought another person, Jonathan Henley, to Thomas to participate in the

                         scheme. Thomas then prepared a fraudulent loan application for Henley for

                         $212,500, of which Thomas demanded $112,500. The Government has asserted that

                         Davis “appears to have committed this offense due to a desire to provide for his

                         family and restart his business. . .” (Dkt. #103, Pg. 6) Davis also had no criminal

    HART POWELL, SC
   ATTORNEYS AT LAW
                         record, had a steady employment history, and ran a “mentorship program that
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595     operated a youth sports league.”

                               Like Davis, Smith had no criminal record and was brought into the scheme

                         by Thomas. Like Davis, Thomas prepared Smith’s fraudulent loan paperwork and

                                                                 11
                         Case 2:20-cr-00196-BHL Filed 07/09/21 Page 11 of 13 Document 139
                         Smith gave him $65,000 of the proceeds. Like Davis, the Government

                         acknowledges that Smith’s entry to the scheme was not driven by greed, but by a

                         “desire to provide for his family, as he was unemployed as a result of the

                         pandemic.” (Dkt. #138, pg. 10) Like Davis, Smith sought out others to connect with

                         Thomas for purposes of applying for loans. The only distinction here is that Smith

                         brought on two individuals —Petty and Fitzgerald—while Davis only brought in

                         Henley. This provides some basis for distinguishing Smith from Davis for

                         sentencing purposes, but not significantly.

                                The Government has listed several cases from the around the country to

                         indicate the types of sentences being imposed for PPP fraud, and those examples

                         support the below-guidelines sentence Smith seeks here. (Dkt. #138, pg. 12) The

                         two longest sentences —78 and 41 months—involved losses of $3.9 million and $1.9

                         million, respectively. The two shorter sentences—12 months and 60 days—

                         involved losses of $1.4 million and $900,000, respectively. With loss as the primary

                         driving force behind sentencing in fraud cases, the loss attributable to Smith’s

                         conduct is below each of the examples provided by the Government, and

                         significantly so as to three of them.

                                                                 RESTITUTION

    HART POWELL, SC             Lastly, Smith asserts that his restitution amount should be $397,500, with
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595
                         $155,000 joint and several with Deon Petty and Thomas Smith, and $242,500 joint

                         and several with Thomas Smith. The Government’s position on restitution seeks on

                         an equitable basis to apportion restitution amongst the co-defendants by the


                                                                   12
                         Case 2:20-cr-00196-BHL Filed 07/09/21 Page 12 of 13 Document 139
                         individual loans with which each was involved. (See, Dkt. #87). As detailed above,

                         Smith did not have any hand in the Davis and Hamilton loans; accordingly, per the

                         Government’s basis for apportionment, Smith should not be held responsible for

                         those loans in a restitution order.

                                               Dated at Milwaukee, Wisconsin, this 8th day of July, 2021.


                                                                           Respectfully submitted,




                                                                           ___________________________
                                                                           Craig S. Powell
                                                                           HART POWELL, S.C.
                                                                           735 North Water Street, Ste 1212
                                                                           Milwaukee, WI 53202
                                                                           Telephone: (414) 271-9595
                                                                           Telefax: (414) 271-3701
                                                                           cspowell@kohlerandhart.com




    HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
        SUITE 1212
  MILWAUKEE, WI 53202
      (414) 271-9595




                                                                   13
                         Case 2:20-cr-00196-BHL Filed 07/09/21 Page 13 of 13 Document 139
